Name: Commission Regulation (EEC) No 2135/90 of 25 July 1990 fixing for the 1990 marketing year the maximum levels of the withdrawal prices for tomatoes grown under glass
 Type: Regulation
 Subject Matter: prices
 Date Published: nan

 26. 7. 90 Official Journal of the European Communities No L 195/15 COMMISSION REGULATION (EEC) No 2135/90 of 25 July 1990 fixing for the 1990 marketing year the maximum levels of the withdrawal prices for tomatoes grown under glass and buying-in-prices for tomatoes for the 1990 marketing year ; Whereas Commission Regulation (EEC) No 784/90 of 29 March 1990 fixing the reducing coefficient for agricultural prices in the 1990/91 marketing year as a result of the monetary realignment of 5 January 1990 and amending the prices and amounts fixed in ecus for that marketing year (^ establishes the list of prices and amounts to which the coefficient 1,001712 is applied in the framework of the arrangements on the automatic dismantiement of negative monetary gaps ; whereas the prices and amounts fixed in ecus by the Commission for the 1990/91 marke ­ ting year must take account of the resulting reduction ; Whereas a maximum withdrawal price must be fixed for Spain for tomatoes grown under glass for the 1 990 marke ­ ting year ; whereas this maximum price can justifiably be fixed at 55,5 % of the maximum price applicable in the Community as constituted on 31 December 1985 to produce a difference equal to that existing between the basic and buying-in prices applicable in the Community as constituted on 31 December 1985 and those applicable in Spain for the 1990 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 For the 1990 marketing year, producers' organizations or associations of such organizations may fix withdrawal prices, not exceeding the following maxima, in ecus per 100 kilograms net, for tomatoes grown under glass : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1193/90 (2), and in particular the last subparagraph of Article 18 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (3), as last amended by Regulation (EEC) No 1 889/87 (4), and in particular Article 6 (3) thereof, Whereas the market in tomatoes grown under glass has different characteristics from those of the market in open-grown tomatoes ; whereas tomatoes grown under glass are mainly 'Extra' class and class I products, the prices for which are considerably higher than those for open-grown prodcuts ; Whereas, in order to provide more effective support for the market in tomatoes grown under glass, producers' organizations or associations of such organizations should be allowed to fix their withdrawal price at a level higher than the Community withdrawal price ; whereas, in accor ­ dance with the last subparagraph of Article 18 ( 1 ) of Regulation (EEC) No 1035/72, it appears that the maximum level of the withdrawal price for these products in the Community as constituted on 31 December 1985 can justifiably be fixed by applying, to the prices fixed for the 1989 marketing year, a variation of the same order as that applied by the Council when fixing the basic prices Community as constituted on 31 December 1985 Spain June ( 11 to 20) 30,21 16,77 (21 to 30) 27,79 15,42 July (1 to 10) ( 11 to 20) (21 to 31 ) 26,02 24,37 22,59 14,44 13,52 12,54 August 22,59 12,54 September 22,59 12,54 October 22,59 12,54 November 22,59 12,54 (') OJ No L 118 , 20 . 5 . 1972, p. 1 . O OJ No L 119, 11 . 5 . 1990, p. 43 . (3) OJ No L 164, 24 . 6. 1985, p. 6 . O OJ No L 182, 3 . 7. 1987, p. 1 . O OJ No L 83, 30. 3 . 1990, p. 102 . No L 195/ 16 Official Journal of the European Communities 26. 7. 90 Article 2 The producers' organizations shall supply the following information to the national autho ­ rities, who shall communicate it to the Commission :  the period during which withdrawal prices are applicable,  the levels of withdrawal prices proposed and of those applied. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 11 June 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1990. For the Commission Ray MAC SHARRY Member of the Commission